EXHIBIT 32.1 CERTIFICATION Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of China Intelligence Information Systems Inc.a Nevada corporation (the "Company"), does hereby certify, to such officer's knowledge, that: The Quarterly Report on Form 10-Q for the period ended September 30, 2010 (the "Form 10-Q") of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided China Intelligence Information Systems Inc. and will be retained by China Intelligence Information Systems, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Date: November 22, 2010 /s/ Li Kunwu Li Kunwu, Chief Executive Officer
